NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

             United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 28, 2016* 
                                 Decided March 30, 2016 
                                              
                                          Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 15‐3408 
 
STANLEY D. HAYES,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 15 C 6409 
FEDERAL NATIONAL MORTGAGE                          
ASSOCIATION,                                      Robert W. Gettleman, 
      Defendant‐Appellee.                         Judge. 
                                             
                                        O R D E R 

       Stanley Hayes defaulted on his home mortgage, and in January 2013 an Illinois 
court entered a judgment of foreclosure in favor of the Federal National Mortgage 
Association. A judicial sale was conducted, and the state court approved the sale in 
September 2013. Hayes brought this action in federal court, ostensibly under 42 U.S.C. 
§ 1983, claiming that the Federal National Mortgage Association violated the 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 15‐3408                                                                          Page 2 
 
Constitution of the United States by filing the foreclosure action. The district court 
dismissed the suit on the defendant’s motion. 

        The plaintiff’s complaint and appellate brief are familiar. Recently we have 
reviewed complaints and briefs identical in both wording and typeface (except for 
details about the homeowners’ addresses and mortgages). See Carter v. Homeward 
Residential, Inc., 794 F.3d 806 (7th Cir. 2015); Mimms v. U.S. Bank, N.A., No. 15‐2454, 
2016 WL 234435 (7th Cir. Jan. 20, 2016) (nonprecedential decision); Sturdivant v. Select 
Portfolio Servicing, Inc., 602 F. App’x 351 (7th Cir. 2015) (nonprecedential decision). Each 
time we concluded that the complaints did not invoke the district court’s subject‐matter 
jurisdiction. The same is true for the plaintiff’s complaint. His claims of constitutional 
violations are too insubstantial to set out a basis for federal‐question jurisdiction, and his 
lawsuit was properly dismissed. 

       We note that the plaintiff filed and pursued this appeal after our opinion in Carter 
was issued, making this appeal frivolous. Accordingly, we invoke Rule 38 of the Federal 
Rules of Appellate Procedure and issue an order to show cause why sanctions should 
not be imposed for filing a frivolous appeal. See FED. R. APP. P. 38 (“If a court of appeals 
determines that an appeal is frivolous, it may, after … notice from the court and 
reasonable opportunity to respond, award just damages and single or double costs to the 
appellee.”). Mr. Hayes shall respond within 14 days of the date of this order. 

                                                                                AFFIRMED.